—Appeal from a judgment of the County Court of St. Lawrence County (Rogers, J.), rendered August 1, 1994, upon a verdict convicting defendant of the crime of sexual abuse in the first degree.
*773Defendant argues that County Court erred in not according him youthful offender status following his conviction of the crime of sexual abuse in the first degree. We disagree. Although the presentence report indicates that defendant suffers from mental retardation and cerebral palsy, it characterizes defendant’s level of dangerousness as "quite high” based upon his psychological adjustment compounded by his mental condition. In view of this, as well as the serious nature of the crime committed, we do not find that County Court abused its discretion in refusing to classify defendant as a youthful offender.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.